Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Jan. 12, 2021 have been entered.  

Status of the Claims
Claims 24, 27, 62, 63, 65-73, 75, 77 and 78 are pending.  Claim 24 has been amended; claims 1-23, 25, 26, 28-61, 64, 74, and 76 are cancelled; claims 27 and 70-73 are withdrawn.  Claims 24, 62, 63, 65-69, 75, 77, and 78 are now under consideration.  This Office Action is in response to the request for continued examination filed on Feb. 22, 2021.  

Information Disclosure Statement
The references provided on the information disclosure statement(s) were considered and have been made of record.


OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 24, 62, 63, 65-69, 75, 77, and 78 under 35 U.S.C. 103(a) is withdrawn in light of the claim amendments in favor of the modified rejections set forth below.

The double patenting rejections of record have been withdrawn in favor of the modified rejections set forth below.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 62 is indefinite because the timing of the immune checkpoint inhibitor therapy and population to which it is administered required by the claim are now unclear, in light of the amendment to claim 24.  Claim 24 requires administration of a peptide of SEQ ID NO:1 prior to checkpoint inhibitor therapy.  However, claim 62 appears to require that the patient had previously been administered the immune checkpoint inhibitor alone (i.e., prior to the peptide of SEQ ID NO:1).  These requirements appear to contradict one another, and are internally inconsistent.  For the purposes of this Office Action, this term/phrase will be interpreted to be met by any population of patients that require cancer 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 24, 62, 63, 65-69, 75, 77, and 78 are rejected under 35 U.S.C. 103(a) as being unpatentable over POPEL (WO 2014/197892; Filed Jun. 9, 2014; on IDS), and any or all of BAE (US 2015/0397695; Priority to Nov. 5, 2012), BARRY (WO 2016/079049; Priority to Nov. 17, 2014), CHANG (US 2014/0099254; Pub. Apr. 10, 2014), GROSSO (Grosso, J. et al., Cancer Immunity (2013), 13; 1-14), EMENS (Emens, L. A., et al. Cancer Immunol. Res. (May 2015), 3(5); 436-443), and/or HUMPHREY (US 2013/0064831; Pub. Mar. 14, 2013).  
Popel discloses methods of treating neoplasias comprising solid tumors such as breast cancer with anti-angiogenic, anti-tumorigenic peptides (title; abstract; p. 27, lines 1-9; Examples; claims 23, 27-29).  Popel discloses the peptides LRRFSTAPFAFIDINDVINF SEQ ID NO: 1 (corresponds to instant SEQ ID NO:2) and LRRFSTAPFAFININNVINF SEQ ID NO:3 (corresponds to instant SEQ ID NO:3), and teaches that the amino acids at the 7, 9-12, and 18 positions can be varied (p. 8, lines 13-30; Table 1).  Note that both of instant SEQ ID NOs 2 and 3 are encompassed by instant SEQ ID NO:1.  These peptides disclosed by Popel target a5β1 and avβ3 integrins as evidenced by instant pars. [0004], [0030], [0046], [0071], etc.  Popel specifically teaches the use of the peptides for the treatment of triple negative breast cancer (elected species) (p. 4, lines 31-33; p. 37, lines 15-24; Example 2; Fig. 7).  Popel teaches treatment with the peptides for multiple weeks, for example two weeks (Figs. 19, 23).  Popel teaches that the amount, formulation, and route of administration are able to be determined by a physician, who would also determine the timeframe of administering the active agents (p. 28, lines 15-21).  Popel teaches the peptides used in combination with other anti-cancer agents (including antibodies) (p. 6, lines 28-30; p. 28, lines 3-6; claim 44), but does not expressly teach the use of immune checkpoint inhibitors.  However, anti-cancer therapeutic combinations with immune checkpoint inhibitors (such as anti-CTLA4 antibodies) were well known in the art prior to the instant application.  
For example, Bae discloses therapeutic combinations for the treatment of, inter alia, triple negative breast cancer (title; abstract; [0012], [0034], [0065], [0069]; claim 80).  
Likewise, Barry discloses therapeutic combinations for the treatment of, inter alia, triple negative breast cancer (title; abstract; [0010], [00117]; Example 2; claim 10).  Barry teaches that anti-CTLA4 antibodies that block the CTLA4 signaling pathway enhance T cell activation, which is important to control tumor growth and survival in cancer patients ([0002]-[0004]).  Barry teaches that combinations including an anti-CTLA4 antibody can provide a synergistic effect, which permits the use of lower dosages and less frequent administration, thereby reducing toxicity ([00103]-[00104]).  Barry teaches the anti-CTLA4 antibody ipilimumab as a suitable anti-CTLA4 antibody ([0004], [0010], [0062], [0075]; claim 8).  
Similarly, Chang discloses combination therapy for inducing immune response to diseases such as cancer (title; abstract).  Chang teaches combinations including antibody-drug conjugates (ADCs) and checkpoint inhibitor antibodies, which have been reported to enhance efficacy against tumor cells (abstract; [0018], [0031]).  Chang teaches that antibodies against checkpoint proteins including CTLA4 are in clinical trials and have shown unexpected efficacy against tumors that were resistant to standard treatments ([0018], [0124], [0127]).  Chang specifically teaches the treatment of breast cancer, such as triple negative breast cancer ([0127], [0284]-[0285], [0376]), and teaches the use of the anti-CTLA4 antibody ipilimumab ([0025], [0032], [0132], [0170]; claims 9, 41).  Chang teaches that ipilimumab showed synergy with the ADC tested (Example 11; [0382]).  
Additionally, Grosso reports on CTLA-4 blockade in tumor models (title; abstract).  Grosso teaches that inhibiting negative immune system regulation through binding of CTLA-4 has been shown to promote stimulation of adaptive immunity and potentiation of T cell activation.  CTLA-4-blocking antibodies have demonstrated efficacy in various murine malignancy models when administered as monotherapy; additionally, they have shown synergistic anti-tumor activity when utilized with other agents, such as vaccines, chemotherapy, and radiation.  Preclinical studies have supported the rationale for development of anti-CTLA-4 antibodies, including ipilimumab, as novel therapeutic strategies to augment anti-tumor immunity in cancer (abstract; Tables 1-4; pgs. 4-6).  
Emens teaches combining immunotherapies with other cancer therapies to harness potential synergies is critical for maximizing clinical activity and realizing the greatest benefits for cancer patients.  Emens teaches the schedule and sequence of chemotherapy and immunotherapy impacts tumor immunity in combination regimens (Introduction; p. 2).  
"The optimal integration of immunotherapies with standard cancer therapies to minimize antagonistic interactions and engage potential synergies is therefore of great importance.  One obvious strategy is to give immunotherapy in the setting of minimal residual disease, after the tumor mass has been optimally reduced with surgery and systemic chemotherapy.  This sequencing strategy minimizes the negative impact of tumor bulk on the potency of the antitumor immune response.  It also allows chemotherapy to modulate the immune phenotype of any residual tumor cells." (p. 4)

Emens teaches that blocking immune checkpoints with monoclonal antibodies like ipilimumab restores immune surveillance by T-cells which is otherwise used by tumor cells to circumvent the immune system (p. 3).  Emens teaches that phased treatment of chemotherapy followed by treatment with ipilimumab can improve treatment outcomes (p. 6, bottom par.).  
Likewise, Humphrey discloses immunotherapeutic dosing regimens for enhancing the effect of immunotherapeutic agents such as CTLA-4 antagonists including ipilimumab (title; abstract).  Humphrey teaches the sequential administration of a chemotherapeutic agent followed by an immunomodulatory agent such as ipilimumab ([0020]-[0021]), and teaches that such sequential regimens exhibit superior responses relative to concurrently administering the agents ([0073]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the peptides of Popel for the treatment of breast cancer (e.g., triple negative breast cancer), specifically in patients prior to being treated with an immune checkpoint inhibitor such as an anti-CTLA4 antibody (e.g., ipilimumab).  One would have been motivated to do so with the expectation of augmenting the anti-tumor effect of the combined therapy, possibly resulting in a synergistic effect, and since sequential dosing regimens with ipilimumab are known to exhibit superior responses relative to concurrently administering the agents.  Further, the use of two known anti-cancer therapies in combination is obvious based on their having been individually taught in the prior art per In re Kerkhoven.  See MPEP § 2144.06(I).  Moreover, it is within the purview of the artisan to determine the timing and/or therapeutic regimen of drug therapy.  It is noted that selection of any order of process steps is prima facie obvious in the absence of unexpected results.  See MPEP § 2144.04(IV)(C).  
Regarding claims 62, 67, and 75, it is prima facie obvious to use a new or different combination therapy on any population of patients that could potentially benefit from said therapy.  However, given the suggestion in the prior art that immune checkpoint inhibitors 
Regarding claims 63, 65, and 66, Popel teaches i.p. administration of the peptides once per day and suggests timeframes of treatment that overlap those instantly claimed (Figs. 19-20, 23; p. 37, lines 15-21).  Popel teaches that the amount, formulation, and route of administration are able to be determined by a physician, who would also determine the timeframe of administering the active agents (p. 28, lines 15-21).  The sequential administration of combination therapies is prima facie obvious (see Chang at [0003], [0274]-[0275], and claim 14).  See also Emens at pgs. 2 and 6; Humphrey at [0073].  Further, changes in the sequence of adding ingredients (or dosing drugs) are considered prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04(IV)(C).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
Regarding claim 68, Popel teaches the treatment of solid tumors (claim 27), the MDA-MB-231 and SUM149 triple negative breast cancer cell lines of Popel are carcinoma cell lines, and most breast cancers are carcinomas in any case.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the mechanism of action of the peptide is unexpected, and that said mechanism establishes an unexpected, superior effect when combined with immune checkpoint inhibitor therapy (response, p. 6).  
Neither the declaration nor the specification supports a showing of unexpected results that has a sufficient nexus with the instant claims.  As previously noted (see pgs. 8-9 of the OA dated 9/22/20), the specification does not teach any improved or unexpected result for the claimed dosing regimen.  For example, pars. [0006], [0075] clearly state that the peptide may be administered with (or during) immune checkpoint inhibitor therapy.  These paragraphs mention treatment with the peptide for 1-4 weeks followed by immune checkpoint inhibitor therapy as an alternative embodiment, but no data are presented showing improved or surprising results after treatment of the peptide alone for 1-4 weeks.  Likewise, par. [0067] teaches the peptide can be administered to a patient undergoing therapy with an immune checkpoint inhibitor; Pars. [0071] and [0110] teach that it would help to simultaneously inhibit angiogenesis and strengthen the immune response against tumors, and that there may be synergistic effects when the peptide and immune checkpoint inhibitors are combined.  
Regarding the declaration by one of the instant inventors, much of the declaration is focused on the mechanism of action of the claimed peptides and a5β1 and avβ3 integrins as the targets of the claimed peptides (e.g., see items #3-16).  However, the elucidation of a mechanism of action or drug target is not a showing of unexpected results.  In response to applicants' argument that peptide treatment normalizes tumor vasculature, the fact that applicant has recognized another advantage which would flow naturally from Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
It must be remembered that the prior art teaches the exact same peptides instantly claimed for reducing vascular permeability (i.e., normalization of tumor vasculature).  For example, see Popel at p. 2, lines 26-34; p. 3, lines 1-31; p. 8, lines 8-12; p. 9, lines 3-12; p. 24, line 31 to p. 25, line 4; p. 25, lines 30-34; Table 1; Fig. 16; claims 1, 14, 23, 30.  Thus, even the mechanism of action focused on in the declaration appears to be recognized in the art.  What needs to be shown is an improvement resulting from the claimed dosage regimen of peptide administration prior to anti-CTLA-4 antibody and anti-OX40L antibody therapy.  Neither the declaration nor the specification shows such data.  None of the data presented appear to address the instantly claimed treatment regimen.  None of the data even includes an anti-CTLA4 antibody (let alone an anti-OX40L antibody), nor do applicants compare a regimen involving a first phase of peptide administration alone followed by treatment with an anti-CTLA4 antibody to a regimen in which both are administered together or using some other timeframe.  Finally, it is noted that the broad instant claims are not limited to any particular type of cancer, rather only solid tumors generally, while the data in the declaration are directed to certain specific cancer cell types.  These critical issues have not been addressed at all by applicants.  
Applicants argue that the OA made no attempt to explain how these effects on tumor microenvironment would be expected over the prior art (response, p. 7).  
As noted above the mechanism or effect of the peptides need not be recognized by the prior art for the finding of obviousness.  However, it is pointed out that the prior OA 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,802,984
Claims 24, 62, 63, 65-69, 75, 77, and 78 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 14-17, 23-34, 44, 46, 47, 49, and 50 of U.S. Patent No. 9,802,984, optionally in view of BAE, BARRY, CHANG, GROSSO, EMENS, and/or HUMPHREY.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '984 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '984 claims do not recite administration to patients with an immune checkpoint inhibitor.  However, BAE, BARRY, CHANG, GROSSO, EMENS, and/or HUMPHREY cure this deficiency, as they show the 

U.S. Patent No. 10,106,597
Claims 24, 62, 63, 65-69, 75, 77, and 78 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 11-17 of U.S. Patent No. 10,106,597 optionally in view of BAE, BARRY, CHANG, GROSSO, EMENS, and/or HUMPHREY.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '597 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '597 claims do not recite administration to patients with an immune checkpoint inhibitor.  However, BAE, BARRY, CHANG, GROSSO, EMENS, and/or HUMPHREY cure this deficiency, as they show the obviousness of combination therapies with immune checkpoint inhibitors.  Additionally Emens teaches the schedule and sequence of chemotherapy and immunotherapy impacts tumor immunity in combination regimens (Introduction; p. 2).  Emens teaches that phased treatment of chemotherapy followed by treatment with ipilimumab can 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the claim amendments distinguish over the cited US Patents (response, p. 8).  
The Response to Arguments section above is incorporated herein.  As stated above, the prior art teaches the sequential administration of combination therapies, which is therefore prima facie obvious.  See Chang at [0003], [0274]-[0275], and claim 14, and also Emens at pgs. 2 and 6.  See also MPEP § 2144.04(IV)(C).  Applicants have not persuasively demonstrated any evidence of unexpected results for the instantly claimed regimen.  Until such a persuasive demonstration has been made, the instant claims are considered obvious variants over the cited US Patents.  

Conclusion
Claims 24, 62, 63, 65-69, 75, 77, and 78 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658